                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LIION, LLC,                            )
               Plaintiff,       )
                                )                             Case No: 18 C 6133
            v.                  )
                                )                             Judge Ronald A. Guzmán
VERTIV GROUP CORPORATION,       )
VERTIV CORPORATION, f/k/a       )
LIEBERT CORPORATION, EECO,      )
INC., and EMERSON ELECTRIC CO., )
                                )
            Defendants.         )


                            MEMORANDUM OPINION AND ORDER

        For the reasons stated below, the motion to dismiss filed by Liion, LLC (“Plaintiff”) [54]
is denied.

                                           STATEMENT

        Plaintiff designs and builds stored-energy solutions for businesses. (First Amended
Complaint, (“FAC”), Dkt. # 32, ¶ 2.) Plaintiff has alleged various trade-secret and contract-
related claims against Vertiv, which counterclaims for, among other things, tortious interference
with its business relationships and business expectancy (Count IV) and a declaration that it did
not misappropriate trade secrets or breach any contract (Counts V and VI). (Countercl., Dkt. #
38.) Plaintiff moves to dismiss these counterclaims for failure to state a claim, but did not file a
reply. Accordingly, the Court rules on the parties’ filings as they currently stand.

         To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure (“Rule”)
12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). On a Rule 12(b)(6) motion, “courts must
accept as true all material allegations of the complaint, and must construe the complaint in favor
of the complaining party.” Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir. 2015) (citation
omitted).

        With respect to the tortious-interference claims, Vertiv alleges that in late 2016, it agreed
to use Plaintiff as a supplier of lithium-ion battery cabinets to Vertiv’s customers; Vertiv entered
into purchase orders with its customers with Plaintiff’s specific knowledge and repeated
assurances that it would be able to deliver the agreed-upon products; in late fall 2017, Plaintiff
began to threaten Vertiv that it would not deliver the battery cabinets that had been ordered
unless Vertiv paid Plaintiff more money pre-delivery; after negotiations between the parties’
principals fell apart, Vertiv “terminated its supply relationship with [Plaintiff]” because it feared
that Plaintiff “would never deliver to its customers the already-ordered lithium-ion battery
cabinets”; and Vertiv suffered significant losses as a result of Plaintiff’s failure to deliver the
lithium-ion battery cabinets that Vertiv had ordered for its customers. (Countercl., Dkt. # 38, ¶¶
21-36.) According to Vertiv, Plaintiff “knew that Vertiv had accepted orders for [Plaintiff’s]
lithium-ion battery cabinets from various Vertiv customers,” and Plaintiff “intentionally,
willfully, and without justification interfered with Vertiv’s business relationships with its
customers by failing to deliver on the purchase orders.” (Id. ¶¶ 62-63.)

        The purchase orders that form the basis of Vertiv’s claim provide that they are governed
by Missouri law. “[A] claim for tortious interference with a contract or business expectancy
requires proof of each of the following: ‘(1) a contract or valid business expectancy; (2)
defendant’s knowledge of the contract or relationship; (3) a breach induced or caused by
defendant’s intentional interference; (4) absence of justification; and (5) damages.’” Rail
Switching Servs., Inc. v. Marquis-Mo. Terminal, LLC, 533 S.W.3d 245, 257 (Mo. Ct. App.
2017). Vertiv has adequately alleged these elements. Plaintiff’s contention that it had
justification for the alleged interference is not a determination the Court can make on the current
record. Accordingly, the motion to dismiss the tortious-interference claim is denied.

        Plaintiff also moves to dismiss as superfluous and unnecessary Vertiv’s claims for a
declaratory judgment that it did not misappropriate trade secrets or breach its contract with
Plaintiff. Another court in this circuit recently had the following cogent analysis of the issue in a
trademark infringement case:

               Although the court agrees that defendants’ counterclaim for a declaratory
               judgment of noninfringement appears to be a mirror image of plaintiff’s
               infringement claim, at this stage of the lawsuit, so what?

               First, neither this court nor the Seventh Circuit Court of Appeals has conclusively
               held that a claim for declaratory judgment must be dismissed if it mirrors
               allegations asserted by the opposing party in an earlier filing. The decision of
               whether to dismiss a counterclaim for declaratory judgment is a matter of
               “judicial discretion” and is not subject to hard and fast rules of this sort. Second,
               cases in which courts dismiss declaratory judgments that mirror an opposing
               party’s complaint typically involve multiple proceedings (i.e., mirror claims
               proceeding in two different cases or courts). Dismissing mirror image claims in
               that context is obviously appropriate because allowing a declaratory judgment
               claim to advance beyond the pleading stage could lead to a “piecemeal trial” or
               even inconsistent results. Here, however, the issue of separate proceedings is not
               present, and it is not necessary to dismiss mirror image claims on those grounds.
               Third, at least until discovery and likely even summary judgment, it is no[t]
               obvious that the claims are mirror images and why would this court invest time
               and effort in discerning that at the pleading stage, when it has zero possibility of
               narrowing or advancing the underlying lawsuit in any material respect[?]

                                                  2
               In fairness, dismissal is arguably still warranted here, since in response to
               plaintiff’s motion, defendants failed to offer any reason why a declaratory
               judgement for noninfringement is necessary or to describe what it adds to this
               litigation. Instead, defendants argue that a court has discretion to hear
               counterclaims and there is no “overarching rule” dictating dismissal of
               counterclaims presenting nothing more than the flip side of an opposing party’s
               claim. True enough, but if a finding for defendants on the merits in this case
               would have the same effect as the grant of a declaratory judgment of
               non-infringement, why would defendants want to maintain it?

               At this point, however, the court will give defendants the benefit of the doubt that
               there is a distinction justifying their counterclaim. Plus, the court wants to
               discourage plaintiff and others from filing further motions of this sort going
               forward. But if defendants are both unwilling to voluntarily dismiss this claim
               and unable to provide some reason for allowing a separate counterclaim to
               advance at summary judgment, then the court will not only grant plaintiff’s
               motion for such summary judgment and dismiss any counterclaim simply seeking
               a finding that defendants are not infringing the trademarks, but award costs (and
               possibly sanctions) for requiring plaintiff to bring the motion.

Free Range Presents Dallas, LLC v. Fort Invs. LLC, No. 18-CV-104-WMC, 2018 WL 6441017,
at *3 (W.D. Wis. Dec. 7, 2018) (internal citations omitted).

        The Court finds this approach reasonable and fair. Accordingly, the Court will address
the mirror-image issue on summary judgment, if necessary, and Vertiv is forewarned that it may
be responsible for the costs of Plaintiff’s summary judgment motion absent a solid legal basis for
its request for declaratory judgment on the relevant counts. The motion to dismiss the
declaratory judgment counts is therefore denied.



Date: April 9, 2019                          _________________________________
                                                   Ronald A. Guzmán
                                                   United States District Judge




                                                 3
